Citation Nr: 9929863	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-10 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina




THE ISSUE

The propriety of the initial 10 percent disability rating for 
the service-connected irritable bowel syndrome.




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 14, 1990 to 
January 16, 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision from the RO.  



REMAND

A May 1997 rating decision granted service connection and 
assigned a 10 percent rating for irritable bowel syndrome.  
Under 38 C.F.R. § 4.114 including Diagnostic Code 7319, 
assignment of a 10 percent rating is permitted where there 
are moderate "frequent episodes of bowel disturbance with 
abdominal distress."  An increased rating of 30 percent is 
assignable where there is severe "diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress."  Id.  

The most recent VA examination, conducted in April 1997, 
recorded the veteran's history of periodic abdominal pain and 
loose bowel movements since early 1990 and noted her 
additional symptoms of constipation one or two times per 
week.  The report also stated that the veteran's symptoms 
were compatible with irritable bowel syndrome and conveyed 
the veteran's observation that her symptoms had worsened 
since her discharge from service.  

However, the April 1997 VA examination does not specifically 
address the rating criteria necessary for complete evaluation 
of the veteran's claim under 38 C.F.R. § 4.114, including 
Diagnostic Code 7319.  The evidence must clearly correlate to 
the appropriate schedular criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
she identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her for the service-connected 
irritable bowel syndrome since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a comprehensive VA examination to 
determine the current severity of the 
service-connected irritable bowel 
syndrome.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner, and the examiner should report 
whether the claims folder was indeed 
available and reviewed.  It is requested 
that the examiner review the veteran's 
medical records, interview the veteran 
and record a history of her symptoms and 
characterize the symptoms as moderate or 
severe.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the veteran's 
claim.  Due consideration should be given 
to all pertinent laws and regulations.  
If the benefit sought on appeal is not 
granted, the veteran and her 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



